EXHIBIT 10.5
VANGUARD HEALTH SYSTEMS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
(TIME OPTION)
THIS AGREEMENT (the “Agreement”), is made effective as of the  _____  day of
 _____, 201_, (hereinafter called the “Date of Grant”), between Vanguard Health
Systems, Inc., a Delaware corporation (hereinafter called the “Company”), and
 _____  (hereinafter called the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Vanguard Health Systems, Inc. 2011 Stock
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of  _____  Shares, subject to
adjustment as set forth in the Plan. The purchase price of the Shares subject to
the Option shall be $         per Share (the “Option Price”), reflecting the
Fair Market Value of a Share as of the Date of Grant. The Option is intended to
be a non-qualified stock option, and is not intended to be treated as an option
that complies with Section 422 of the Code.
2. Vesting.
(a) Subject to the Participant’s continued Employment with the Company, the
Option shall vest and become exercisable with respect to 331/3% of the Shares
initially covered by the Option on each of the first, second and third
anniversaries of the Date of Grant.
At any time, the portion of the Option which has become vested and exercisable
as described above (or pursuant to Section 2(c) below) is hereinafter referred
to as the “Vested Portion”.
(b) If the Participant’s Employment with the Company is terminated for any
reason, the Option shall, to the extent not then vested, be canceled by the
Company without consideration and the Vested Portion of the Option shall remain
exercisable for the period set forth in Section 3(a).

 

 



--------------------------------------------------------------------------------



 



(c) Notwithstanding any other provisions of this Agreement to the contrary, in
the event of a Change in Control the Option shall, to the extent not then vested
and not previously canceled, immediately become fully vested and exercisable.
3. Exercise of Option.
(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i) the tenth anniversary of the Date of Grant;
(ii) one year following the date of the Participant’s termination of Employment
due to death or “Disability”; and
(iii) 90 days following the date of the Participant’s termination of Employment
for any reason other than due to the Participant’s death or Disability.
For purposes of this Agreement:
“Disability” shall mean “disability” as defined in any employment agreement then
in effect between the Participant and the Company or if not defined therein or
if there shall be no such agreement, as defined in the Company’s long-term
disability plan as in effect from time to time, or if there shall be no plan or
if not defined therein, the Participant’s becoming physically or mentally
incapacitated and consequent inability for a period of six (6) months in any
twelve (12) consecutive month period to perform his duties to the Company.
(b) Method of Exercise.
(i) Subject to Section 3(a), the Vested Portion of the Option may be exercised
by delivering to the Company at its principal office written notice of intent to
so exercise; provided that, the Option may be exercised with respect to whole
Shares only. Such notice shall specify the number of Shares for which the Option
is being exercised and shall be accompanied by payment in full of the Option
Price. The payment of the Option Price may be made at the election of the
Participant (i) in cash or its equivalent (e.g., by check), (ii) to the extent
permitted by the Committee, in Shares having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; provided, that such Shares have
been held by the Participant for no less than six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and, to the extent permitted by the Committee, partly in
such Shares, (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such Sale equal to the aggregate Option Price
for the Shares being purchased or (v) to the extent permitted by the Committee,
by “net settlement” in Shares. No Participant shall have any rights to dividends
or other rights of a stockholder with respect to Shares subject to an Option
until the Participant has given written notice of exercise of the Option, paid
in full for such Shares and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.

 

2



--------------------------------------------------------------------------------



 



(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange that the Committee shall in
its sole discretion determine to be necessary or advisable.
(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves. Notwithstanding the
foregoing, the Company may elect to recognize the Participant’s ownership
through uncertificated book entry.
(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.
(v) As a condition to exercising the Option, the Participant shall (if not
already a party thereto) become a party to the Company’s Stockholders Agreement,
dated as of November 4, 2004, as amended (the “Stockholders Agreement”).
4. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant.
5. Legend on Certificates. Unless the Company issues the Shares in
uncertificated form, the certificates representing the Shares purchased by
exercise of the Option shall be subject to the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

3



--------------------------------------------------------------------------------



 



6. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of the Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions hereof.
During the Participant’s lifetime, the Option is exercisable only by the
Participant.
7. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Option or under the
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of the Option, its exercise or any
payment or transfer under or with respect to the Option or the Plan and to take
such other action as may be necessary in the opinion of the Committee to satisfy
all obligations for the payment of such withholding taxes.
8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.
11. Option Subject to Plan and Stockholders Agreement. By entering into this
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan and the Stockholders Agreement. The Option
is subject to the Plan and the Stockholders Agreement. The terms and provisions
of the Plan and the Stockholders Agreement as it may be amended from time to
time are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan or the Stockholders Agreement, the applicable terms and provisions of the
Plan or the Stockholders Agreement, as applicable will govern and prevail. In
the event of a conflict between any term or provision of the Plan and any term
or provision of the Stockholders Agreement, the applicable terms and provisions
of the Stockholders Agreement will govern and prevail.
12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            VANGUARD HEALTH SYSTEMS, INC.
      By:      

Agreed and acknowledged as
of the date first above written:
 

 

5